131 Ga. App. 275 (1974)
205 S.E.2d 716
SIMMONS
v.
BROCK.
49103.
Court of Appeals of Georgia.
Submitted February 5, 1974.
Decided March 13, 1974.
Zachary & Segraves, William E. Zachary, Jr., for appellant.
CLARK, Judge.
Plaintiff sued for damages caused by a physical assault upon him by defendant. Defendant asserted plaintiff was the aggressor and that he had acted in self-defense. At the trial both parties presented their respective versions of the cause of the altercation. Plaintiff further testified without contradiction that because of the beating administered to him he was hospitalized for eight days and itemized his hospital and medical expenses which exceeded $979. Plaintiff also presented medical testimony as to his injuries and *276 evidence as to pain and suffering. Upon the jury returning a verdict for plaintiff for $1, the court entered a judgment for this amount. This appeal followed. Held:
"Since the evidence authorized the finding of the jury establishing the liability of the defendant, and the undisputed evidence showed actual damages to the plaintiff resulting from the injuries sustained, a verdict in favor of the plaintiff for less than the actual damages proved was grossly inadequate." Tallent v. McKelvey, 105 Ga. App. 660 (125 SE2d 65). In accord: Anglin v. Columbus, 128 Ga. 469 (57 SE 780): Travers v. Macon Railway &c. Co., 19 Ga. App. 15 (90 SE 732): Mc Lendon v. Floyd, 59 Ga. App. 506 (1 SE2d 466): Brewer v. Gittings, 102 Ga. App. 367 (116 SE2d 500).
Judgment reversed. Bell, C. J., and Quillian, J., concur.